EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Fasse on 04/01/2021.

The application has been amended as follows: 
In claim 1, add the following limitations in line 8 after the word “workpiece;”:
“controlling the distance between the laser processing nozzle and the bulge to be a predetermined setpoint distance (B) by changing a distance (A) between the laser machine nozzle and the surface of the workpiece;”
In claim 3, lines 4 and 5, start with “the” instead of “a”.
Claim 4 is cancelled.
In claim 6, on line 1: add “the” between “wherein” and “predetermined”.
In claim 7, replace “at least one of a distance” with “at least one of the distance”.
Withdrawn claims 9-13 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-3 and 5-8 is indicated because the prior art of record does not show or fairly suggest a method for piercing a workpiece with a laser processing machine, the method comprising controlling the distance between the laser processing nozzle and the bulge to be a predetermined setpoint distance (B) by changing a distance (A) between the laser machine nozzle and the surface of the workpiece in the matter recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        04/06/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761